IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs October 6, 2015


             STATE OF TENNESSEE v. ABRAHAM MEDINA, JR.

                  Appeal from the Circuit Court for Madison County
                        No. 13-354    Donald H. Allen, Judge




              No. W2014-02358-CCA-R3-CD - Filed October 16, 2015
                        _____________________________

Following a transfer from juvenile court, the Madison County Grand Jury indicted
Abraham Medina, Jr. (“the Defendant”), along with five other co-defendants, with three
counts of aggravated robbery and one count of evading arrest. The Defendant was tried
separately from his co-defendants and convicted as charged. After a sentencing hearing,
the trial court sentenced the Defendant to an effective twelve years‟ incarceration. On
appeal, the Defendant argues that (1) the evidence was insufficient to support the
Defendant‟s convictions; (2) the trial court erred when it failed to include a lesser
included jury instruction as to facilitation; and (3) the trial court erroneously imposed the
maximum sentence. Discerning no error, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the Court, in which THOMAS T.
WOODALL, P.J., and CAMILLE R. MCMULLEN, J., joined.

Joshua B. Dougan (on appeal), Jackson, Tennessee, and Joseph Howell (at trial), Jackson,
Tennessee, for the appellant, Abraham Medina, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Jerry Woodall, District Attorney General; and Brian Gilliam, Assistant
District Attorney General, for the appellee, State of Tennessee.
                                       OPINION

                         Factual and Procedural Background

                                          Trial

       On September 30, 2012, three people entered a Dollar General in Jackson,
Tennessee, and robbed store employees and patrons at gunpoint. Following the crime, a
juvenile petition was filed against the Defendant. On the State‟s motion, the Defendant
was subsequently transferred to criminal court to be tried as an adult. Thereafter, he was
indicted with three counts of aggravated robbery and one count of evading arrest.

        At trial, Investigator Kenneth Jones of the Jackson Police Department (“JPD”)
testified that he responded to a report of a robbery at the Dollar General and police
pursuit of the suspects‟ vehicle. Another officer had conducted a stop of the suspects‟
vehicle, and when Investigator Jones arrived, the vehicle was abandoned and patrol
officers were pursuing the suspects on foot. Investigator Jones secured the vehicle, and
in doing so, he saw cash register drawers and loaded weapons in plain sight inside the
vehicle.

       The robbery itself was captured on Dollar General‟s security camera, and the
video was played for the jury. The video showed three individuals enter the Dollar
General, one wearing an orange hoodie pulled over his face, one wearing a gas mask, and
one wearing a blue bandana over his face. The individual wearing the blue bandana was
carrying a gun and pointed the gun at one of the customers in the store. The video shows
the individuals leave the store with one of the customers‟ purses and several cash register
drawers. Investigator Jones reported that the purse, along with the cash register drawers,
was found in the suspects‟ vehicle.

      On the night of the robbery, Investigator Jones conducted an interview with the
Defendant. In that interview, the Defendant gave the following statement:

      We went into the dollar store. We got the money. There were three of us
      that went inside. I had a gun with me. I pointed my gun at anyone that was
      inside the store. I had a blue bandana over my face. I do not know the
      guys‟ names that were with me. We were in my mother‟s car. When the
      police tried to stop us, I jumped out of the car and ran. I was caught by the
      police. I did not take my gun with me. I did not take my gun out of the car
      when I got out and ran from the police. I did not take anything from the
      store. I just ran. I had a semiautomatic handgun. The gun was gray and
      black. All four of us decided to go and rob this place. We did this to get
      money. I was getting the money to pay for my own place. We had two
                                           -2-
      guns with us. We used both guns to rob the store. I was driving the car
      during this robbery.

       On cross-examination, Investigator Jones recalled that there were six suspects in
this case and that each of the six individuals had differing levels of involvement in the
offense. Investigator Jones was not aware of any fingerprints being taken from the scene.

        JPD Officer Charles Crowe testified that, on the night of September 30, 2012, he
responded to the report of a robbery at the Dollar General. He arrived at the scene and
drove around to the back of the store and saw a silver, two-door car driving toward him,
and one of the people in the car was wearing “an orange hoodie or mask.” Officer Crowe
then began to follow the car, but the car began to pick up speed. Officer Crowe recalled
that it was raining and that the car was travelling above the speed limit and faster than
was safe in such conditions. At that time, Officer Crowe turned on his blue lights, but the
car “took several evasive turns” and made no attempt to slow down. After thirty or forty
seconds, the car stopped and “four or five” suspects fled the vehicle, and Officer Crowe
pursued them on foot. Officer Crowe apprehended one of the suspects, but it was not the
Defendant. When Officer Crowe returned to the suspects‟ car, he assisted other officers
in collecting evidence and found a loaded .380-caliber semiautomatic handgun in the
front seat of the car.

       A video recorded by the camera in Officer Crowe‟s police cruiser was played for
the jury. The video starts as Officer Crowe follows the vehicle and depicts the suspects‟
vehicle pick up speed and then stop as the six suspects exit the car and flee on foot.
Officer Crowe is then seen chasing one of the suspects on foot.

      JPD Officer Michael Byrd arrived at the scene after the suspects had fled on foot,
and he began to search for the suspects. Eventually, Officer Byrd discovered a black
male and the Defendant hiding behind a shed. Officer Byrd handcuffed both individuals
and escorted them back to the police cruiser before returning to the shed to look for
evidence. When Officer Byrd returned to the shed, he found a blue bandana near where
the Defendant was hiding. Officer Byrd also collected the Defendant‟s clothes.

       Tajia Graves testified that she went to the Dollar General on September 20, 2012,
to buy some paper towels. While she was shopping, Ms. Graves heard one of the
employees tell “at least three men that [„]you can‟t come in here with those masks on;
you‟re going to have to take those off.[‟]” Ms. Graves recalled that she had her phone
out and was trying to call someone when a man in an orange mask pointed a gun at her
and told her to put her phone down. The man in the orange mask then instructed another
person in a blue mask to watch Ms. Graves, but the man in the blue mask was busy
watching someone else. Ms. Graves also recalled a third person wearing a gas mask.
While the three men were distracted, Ms. Graves hid in the frozen food aisle and called
                                           -3-
her mother to tell her what was happening. Nothing was taken from Ms. Graves, but Ms.
Graves recalled that the cashier‟s phone was taken and another customer‟s purse was
taken. Ms. Graves estimated that the whole event took less than ten minutes, and she
stated that she had “never been that scared in [her] whole life.” On cross-examination,
Ms. Graves stated that the man in the orange mask was “the main person giving the
orders,” and she admitted that the man in the orange mask was the only person who
interacted with her. The man in the blue mask pointed his gun at Ms. Graves, but he was
“more focused on other things that were going on.”

       Latanya Jones testified that she was standing at the cash register when “four guys”
came into the store. She recalled that one person was wearing a gas mask. She also said,
“I remember camouflage, an orange toboggan, and a blue bandana” on three other men.
The man with the gas mask and the man with the blue bandana had guns. Ms. Jones was
carrying a Gucchi purse, which the man wearing the blue bandana took from her. After
her purse was taken, Ms. Jones recalled that she got onto the ground and covered her face
and the man in the blue bandana pressed a gun into her shoulder blade, leaving a bruise.
Ms. Jones did not recall whether the man in the blue bandana said anything to her.
However, she stated that the man in the gas mask was the “ringleader.” During the
robbery, Ms. Jones was in fear and felt helpless. On cross-examination, Ms. Jones
admitted that she did not see much of what was happening because she had her face
covered.

       Lafonda Carter testified that she was the cashier at Dollar General on the night of
the robbery. During her shift, three men with masks entered the store. Ms. Carter told
them that they could not come into the store with masks on, and then the three men pulled
out their guns. One of the men pointed a gun at Ms. Carter. Ms. Carter recalled that one
of the men was wearing an orange hoodie and one was wearing a gas mask. As the three
men left, one of the men took Ms. Carter‟s cell phone from her hand while he pointed a
gun at her. Ms. Carter was afraid they would kill everyone in the store. On cross-
examination, Ms. Carter recalled that one of the men was wearing a bandana over his
face. She also recalled that the person in the orange hoodie was telling the store manager
what do.

        Jeffery Joyner testified that he was the store manager of the Dollar General at the
time of the robbery. That night, Mr. Joyner observed a man with a “fluorescent orange
mask” come into the store looking suspicious. When Mr. Joyner reached the front of the
store, he saw two other men “on the other side of the register that had [the] customers and
[the] cashier more or less laid in the floor or down on their knees.” However, Mr. Joyner
was focused on the man in the orange. The man in orange instructed Mr. Joyner to open
the vault and give him the cash register tills inside. While Mr. Joyner was opening the
vault, the man in orange held a gun to Mr. Joyner‟s head. After that, the man in orange

                                           -4-
instructed Mr. Joyner to open the cash register, and he took the money inside the register
before leaving. Both of the other men in the store had their faces covered with masks.
Mr. Joyner reported that he was scared but he knew he had to remain calm in order to
keep everyone safe. After the three men left, Mr. Joyner immediately locked the door
and called 911. On cross-examination, Mr. Joyner agreed that the man in the orange
mask was “calling the shots.”

       Following deliberation, the jury convicted the Defendant as charged.

                                        Sentencing

       At a subsequent sentencing hearing, the only proof offered was the presentence
report. The State argued that, because the Defendant went into the store, used a gun, and
drove the get-away car, he was one of the more culpable actors out of the six people who
were present during the robbery. The State also argued that the risk to human life was
high. The State asked the trial court to sentence the Defendant near the maximum end of
the applicable range of eight to twelve years. The Defendant argued that his young age
and lack of substantial judgment was a mitigating factor weighing in his favor. The
Defendant also noted that he had no prior criminal record and that he had made a full
confession to the crime.

        The trial court stated that it had considered the evidence presented at trial, the
presentence report, and the principles of sentencing. The court noted that, because the
Defendant had been convicted of aggravated robbery, he was not eligible for any type of
alternative sentence. The trial court considered the Defendant‟s statement in the
presentence report wherein he admitted to his involvement in the aggravated robbery and
expressed remorse for his actions. The trial court also stated that it had considered the
Defendant‟s potential for rehabilitation and potential treatment. As to enhancement
factors, the trial court found that the Defendant was a leader in the commission of an
offense involving two or more criminal actors based on the fact that others involved in
the crime remained in the car while the Defendant entered the store and the Defendant
drove the get-away car. The trial court also found that the Defendant committed the
crimes to gratify his desire for pleasure or excitement and that the Defendant had no
hesitation about committing a crime when the risk to human life was high. As to
mitigating factors, the trial court gave “very slight weight” to the fact that the Defendant
was young when he committed the offenses. The court noted that the Defendant had no
prior criminal record and that he had earned As, Bs, and Cs in school. In the end, the trial
court found that the enhancement factors “certainly outweigh[ed] any mitigation” and
sentenced the Defendant to concurrent sentences of twelve years for each of the
aggravated robbery convictions and two years for the evading arrest conviction, for an
effective twelve years‟ incarceration.

                                           -5-
      The Defendant filed a motion for new trial, which was denied. This timely appeal
followed.

                                          Analysis

                                Sufficiency of the Evidence

       The Defendant argues that the evidence was insufficient to support his convictions
because there was a “lack of evidence establishing [the Defendant] as the person wearing
the blue bandana.” The Defendant contends that “the only connection” between him and
the blue bandana was the fact that it was found near where he was hiding along with one
other suspect when they were arrested by the police. He claims that such connection was
not sufficient to allow the jury to conclude that the Defendant had entered the Dollar
General and participated in the robbery.

        Our standard of review for a sufficiency of the evidence challenge is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e).
Questions of fact, the credibility of witnesses, and weight of the evidence are resolved by
the fact finder. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978), superseded on
other grounds by Tenn. R. Crim. P. 33 as stated in State v. Moats, 906 S.W.2d 431, 434
n.1 (Tenn. 1995). This court will not reweigh the evidence. Id. Our standard of review
“is the same whether the conviction is based upon direct or circumstantial evidence.”
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009)) (internal quotation marks omitted).

       A guilty verdict removes the presumption of innocence, replacing it with a
presumption of guilt. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); State v. Tuggle,
639 S.W.2d 913, 914 (Tenn. 1982). The defendant bears the burden of proving why the
evidence was insufficient to support the conviction. Bland, 958 S.W.2d at 659; Tuggle,
639 S.W.2d at 914. On appeal, the “State must be afforded the strongest legitimate view
of the evidence and all reasonable inferences that may be drawn therefrom.” State v.
Vasques, 221 S.W.3d 514, 521 (Tenn. 2007).

       The identity of the perpetrator is “an essential element of any crime.” State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006). Identity may be established with circumstantial
evidence alone, and the “jury decides the weight to be given to circumstantial evidence,
and [t]he inferences to be drawn from such evidence . . . .” Id. (internal quotation marks
omitted). The question of identity is a question of fact left to the trier of fact to resolve.
State v. Crawford, 635 S.W.2d 704, 705 (Tenn. Crim. App. 1982).

                                            -6-
        Robbery is defined as “the intentional or knowing theft of property from the
person of another by violence or putting the person in fear.” Tenn. Code Ann. § 39-13-
401(a) (2010). As charged in the indictment, aggravated robbery is “robbery as defined
in § 39-13-401. . . [a]ccomplished with a deadly weapon or by display of any article used
or fashioned to lead the victim to reasonably believe it to be a deadly weapon[.]” Tenn.
Code Ann. § 39-13-402(a)(1) (2010). The statute for evading arrest, as charged in the
indictment, states, “It is unlawful for any person, while operating a motor vehicle on any
street, road, alley or highway in this state, to intentionally flee or attempt to elude any law
enforcement officer, after having received any signal from the officer to bring the vehicle
to a stop.” Tenn. Code Ann. § 39-16-603(b)(1) (2010).

       In this case, a blue bandana was found near where the Defendant and another
suspect were hiding when they were arrested. Additionally, the Defendant admitted in
his statement that he entered the Dollar General with two other individuals in order to
steal money; that he was carrying a semi-automatic handgun at that time; that he pointed
the gun at “anyone that was inside the store”; and that he was wearing a blue bandana
over his face. The victims testified that they were afraid during the robbery. The
Defendant also admitted that he was driving the get-away car. Officer Crowe‟s testimony
and video from Officer Crowe‟s police cruiser show that the Defendant picked up speed
and made several evasive turns after Officer Crowe activated his blue lights to signal the
Defendant to pull over. Also, once the Defendant stopped the car, he ran from the police
and hid. There was sufficient evidence to support the Defendant‟s convictions for
aggravated robbery and evading arrest.

                                   Facilitation Instruction

       Next, the Defendant argues that the trial court erred when it failed to instruct the
jury as to the lesser included offense of facilitation of aggravated robbery. He claims that
“the only proof by which the jury could have inferred [the Defendant‟s] presence inside
the store was the blue bandana found near the spot where he and one other person were
found” and that, had the trial court instructed the jury on the offense of facilitation of
aggravated robbery, the jury could have convicted the Defendant of that offense “due to
the lack of proof establishing the Defendant‟s presence inside the store.” The State
argues that the Defendant has waived our consideration of this issue because he failed to
submit a written request for a jury instruction on facilitation and failed to include the jury
instructions in the record on appeal. In the alternative, the State argues that the trial court
properly declined to instruct the jury on facilitation because the facts did not warrant such
an instruction.

        At the conclusion of proof, the Defendant orally requested the court to “consider a
facilitation charge” as to the three counts of aggravated robbery. The trial court declined
to instruct the jury on facilitation because the proof indicated that the Defendant was one
                                             -7-
of the individuals who actually participated in the robbery inside the Dollar General store
as opposed to one of the people who simply sat in the car while the robbery took place.

       “For all trials conducted on or after January 1, 2002, the defendant must file a
written request for an instruction on a lesser-included offense as a prerequisite to taking
issue on appeal with the failure to give an instruction on the offense.” State v. Banks,
271 S.W.3d 90, 126 (Tenn. 2008) (citing Tenn. Code Ann. § 40-18-110(c)). Failure to
submit a written request will result in waiver of the issue on appeal. Id. However,
because criminal defendants have a constitutional right to a correct and complete charge
of the law applicable to their case, this court may review the instructions to determine
whether the defendant is entitled to relief under plain error review. Id. (citing State v.
Page, 184 S.W.3d 223, 229 (Tenn. 2006)).

       This court will grant relief under plain error review only when five prerequisites
are met: (1) the record clearly establishes what occurred in the trial court; (2) a clear and
unequivocal rule of law was breached; (3) a substantial right of the accused was
adversely affected; (4) the accused did not waive the issue for tactical reasons; and (5)
consideration of the error is necessary to do substantial justice. State v. Smith, 24 S.W.3d
274, 282-83 (Tenn. 2000) (adopting the factors set out in State v. Adkisson, 899 S.W.2d
626, 641-42 (Tenn. Crim. App. 1994)). The defendant bears the burden of demonstrating
that the trial court committed plain error. State v. Bledsoe, 226 S.W.3d 349, 355 (Tenn.
2007). Further, “consideration of all five factors is not necessary when it is clear from
the record that at least one of them cannot be satisfied.” Id. (citing Smith, 24 S.W.3d at
283).

        When addressing whether a trial court erred in failing to instruct the jury on a
lesser included offense, this court considers the following three questions: (1) whether the
offense is a lesser included offense; (2) whether the evidence supports a lesser included
offense instruction; and (3) whether the failure to give the instruction is harmless error.
Banks, 271 S.W.3d at 124 (citing State v. Allen, 69 S.W.3d 181, 187 (Tenn. 2002)).

       As relevant here, “An offense is a lesser included offense if: (1) [a]ll of its
statutory elements are included within the statutory elements of the offense charged; [or]
(2) the offense is facilitation of the offense charged or of an offense that otherwise meets
the definition of lesser included offense in subdivision (f)(1)[.]” Tenn. Code Ann. § 40-
18-110(f)(1)-(2) (Supp. 2011). Accordingly, facilitation of aggravated robbery is a lesser
included offense of aggravated robbery. See Tenn. Code Ann. § 40-18-110(f)(2) (Supp.
2011). Tennessee Code Annotated section 39-11-403(a) (2010) states, “A person is
criminally responsible for the facilitation of a felony, if, knowing that another intends to
commit a specific felony, but without the intent required from criminal responsibility
under § 39-11-402(2), the person knowingly furnishes substantial assistance in the
commission of the felony.”
                                              -8-
        Tennessee Code Annotated section 40-18-110(a) (Supp. 2011) provides the
standard for determining whether the evidence is sufficient to require an instruction on a
lesser included offense, stating:

       . . . [T]he trial judge shall not instruct the jury as to any lesser included
       offense unless the judge determines that the record contains any evidence
       which reasonable minds could accept as to the lesser included offense. In
       making this determination, the trial judge shall view the evidence liberally
       in the light most favorable to the existence of the lesser included offense
       without making any judgment on the credibility of evidence. The trial
       judge shall also determine whether the evidence, viewed in this light, is
       legally sufficient to support a conviction for the lesser included offense.

However, our supreme court has stated that instructions as to the lesser included offenses
of facilitation, attempt, and solicitation are not necessary “where the evidence clearly
establishes completion of the criminal act or simply does not involve proof of solicitation
or facilitation.” Banks, 271 S.W.3d at 125 (footnote omitted); see also Allen, 69 S.W.3d
at 188 (stating that proof of the greater offense will not necessarily prove a lesser
included offense of facilitation, attempt, or solicitation); State v. Ely, 48 S.W.3d 710, 719
(Tenn. 2001).

       In this case, the Defendant gave a statement to police in which he admitted that he
went inside the Dollar General store carrying a gun, participated in the robbery in order to
get money to “pay for [his] own place,” and wore a blue bandana over his face. Further,
Ms. Jones testified that the individual wearing the blue bandana took her purse from her
and pressed a gun against her shoulder blade. There is no proof in the record which
indicates that the Defendant merely “furnishe[d] substantial assistance in the commission
of [aggravated robbery]” without possessing the intent to “promote or assist the
commission of the offense, or to benefit in the proceeds or results of the offense[.]” See
Tenn. Code Ann. §§ 39-11-403(a), 39-11-402(2) (2010). Accordingly, the evidence
clearly established that the Defendant was an active participant in the aggravated
robberies and did not merely facilitate them. A jury instruction on facilitation was not
necessary. See Banks, 271 S.W.3d at 125. Therefore, the Defendant has failed to
demonstrate that a clear and unequivocal rule of law was breached or that one of his
substantial rights was adversely affected, and he is not entitled to relief under plain error
review. See Smith, 24 S.W.3d at 282-83.

       Additionally, we note that the Defendant has failed to include a copy of the jury
instructions as part of the record on this appeal. It is the Defendant‟s burden “to have
prepared a transcript of such part of the evidence or proceedings as is necessary to
convey a fair, accurate and complete account of what transpired with respect to those
issues that are the bases of appeal.” Tenn. R. App. P. 24(b). Without the jury
                                           -9-
instructions, we have no way to determine whether the trial court, in fact, did not instruct
the jury as to facilitation, and the record does not “clearly establish what occurred in the
trial court.” Accordingly, even if we believed the proof entitled the Defendant to an
instruction on facilitation, we would not be able to grant relief under plain error review.
See Smith, 24 S.W.3d at 282-83.

                                         Sentencing

        The Defendant argues that the trial court “ran afoul of the sentencing principles”
when it imposed the maximum sentence for each of the Defendant‟s convictions. The
Defendant supports his claim by citing to the confinement considerations in Tennessee
Code Annotated section 40-35-103(1), arguing that the length of his confinement did not
protect society from a person with a “long history of criminal conduct” because he had no
prior criminal record and that measures less restrictive had never been applied
unsuccessfully to the Defendant. Further, the Defendant contends that the trial court
failed to consider his potential or lack thereof for rehabilitation, pointing to his consistent
good grades, good health, and lack of drug use as “factors weighing in favor of
mitigation.”

        When the record establishes that the trial court imposed a sentence within the
appropriate range that reflects a “proper application of the purposes and principles of our
Sentencing Act,” this court reviews the trial court‟s sentencing decision under an abuse of
discretion standard with a presumption of reasonableness. State v. Bise, 380 S.W.3d 682,
707 (Tenn. 2012). A finding of abuse of discretion “„reflects that the trial court‟s logic
and reasoning was improper when viewed in light of the factual circumstances and
relevant legal principles involved in a particular case.‟” State v. Shaffer, 45 S.W.3d 553,
555 (Tenn. 2001) (quoting State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)). So long as
the trial court sentences within the appropriate range and properly applies the purposes
and principles of the Sentencing Act, its decision will be granted a presumption of
reasonableness. Bise, 380 S.W.3d at 707. “[A] trial court‟s misapplication of an
enhancement or mitigating factor does not remove the presumption of reasonableness
from its sentencing determination.” Id. at 709. Moreover, under those circumstances,
this court may not disturb the sentence even if it had preferred a different result. See
State v. Carter, 254 S.W.3d 335, 346 (Tenn. 2008).

        In determining the proper sentence, the trial court must consider: (1) the evidence,
if any, received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by
the parties on the mitigating and enhancement factors set out in Tennessee Code
Annotated sections 40-35-113 and -114; (6) any statistical information provided by the
administrative office of the courts as to sentencing practices for similar offenses in
                                            - 10 -
Tennessee; and (7) any statement the defendant made in the defendant‟s own behalf
about sentencing. See Tenn. Code Ann. § 40-35-210; State v. Taylor, 63 S.W.3d 400,
411 (Tenn. Crim. App. 2001). The trial court must also consider the potential or lack of
potential for rehabilitation or treatment of the defendant in determining the sentence
alternative or length of a term to be imposed. Tenn. Code Ann. § 40-35-103 (2010).

        To facilitate meaningful appellate review, the trial court must state on the record
the factors it considered and the reasons for imposing the sentence chosen. Tenn. Code
Ann. § 40-35-210(e) (2010); Bise, 380 S.W.3d at 706. However, “[m]ere inadequacy in
the articulation of the reasons for imposing a particular sentence . . . should not negate the
presumption [of reasonableness].” Bise, 380 S.W.3d at 705-06. The party challenging
the sentence on appeal bears the burden of establishing that the sentence was improper.
Tenn. Code Ann. § 40-35-401 (2010), Sentencing Comm‟n Cmts.

        In this case, the trial court explicitly stated that it had considered the principles and
purposes of sentencing as well as the evidence presented at trial, the presentence report,
and the Defendant‟s potential for rehabilitation and treatment. Further, the trial court
made specific findings about enhancement and mitigating factors and assigned weight to
each factor, placing its reasoning on the record. The trial court correctly noted that,
because the Defendant was convicted of aggravated robbery, he was not eligible for
alternative sentencing for those offenses. Tenn. Code Ann. § 40-35-303(a) (2010) (no
defendant convicted of aggravated robbery is eligible for probation under the Sentencing
Act of 1989); see also Tenn. Code Ann. § 40-36-106(a)(1)(B) (2010) (defendants
convicted of crimes against the person are not eligible for a sentence to community
corrections). Finally, the trial court ordered concurrent sentences, thereby reducing the
Defendant‟s total incarceration time. Based on the record before us, we do not believe
the trial court “ran afoul of the sentencing principles.” The trial court did not abuse its
discretion when it sentenced the Defendant to an effective twelve years‟ incarceration.

                                          Conclusion

       For the aforementioned reasons, we affirm the judgments of the trial court.



                                                      _________________________________
                                                      ROBERT L. HOLLOWAY, JR., JUDGE




                                             - 11 -